TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-20-00323-CV


                                    D. J. and C. C., Appellants

                                                  v.

                Texas Department of Family and Protective Services, Appellee


            FROM COUNTY COURT AT LAW NO. 1 OF WILLIAMSON COUNTY
     NO. 19-0074-CPSC1, THE HONORABLE BRANDY HALLFORD, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Following a bench trial, the trial court signed a final order terminating the parental

rights of D.J. (Mother) and C.C. (Father) to their children and appointing the Texas Department

of Family and Protective Services (the “Department”) the children’s managing conservator.1

Father and Mother each filed a notice of appeal.

               Mother’s attorney has filed a brief explaining that Mother’s appeal is frivolous

and without merit. See Anders v. California, 386 U.S. 738 (1967). Father’s attorney has filed a

brief asserting that the evidence is insufficient to support the trial court’s findings that statutory

grounds for termination exist, see Tex. Fam. Code § 161.001(b)(1)(D), (E), (O), (P), and that

termination of his parental rights is in the children’s best interest, see id. § 161.001(b)(2).


       1
           Four children are involved in this proceeding. Z., who was two years old when the
final order was signed, and twins A. and J., who were one year old, are the biological children of
Mother and Father; C., who was five, is Mother’s child by an unknown father, whose parental
rights were also terminated.
Because we agree that Mother’s appeal is frivolous and because we conclude, as to Father’s

parental rights, that the evidence is sufficient to support the trial court’s findings that statutory

grounds for termination exist under subsections (D) and (E) and its finding on best interest, we

will affirm the trial court’s order of termination.


                                          BACKGROUND

               On June 4, 2019, the Department received a report from staff at St. David’s North

Hospital that Father and Mother had failed to discharge their newborn twins, A. and J., from the

hospital’s neo-natal intensive care unit. The twins had been placed in the neo-natal intensive

care unit immediately after their birth at the hospital on May 23, and according to the hospital

caseworker, the twins had been cleared for discharge for more than a week. The hospital

caseworker also reported that Mother and Father had not been in contact with hospital staff

in over a week and that based on conversations with Father, staff members were concerned

about Mother’s mental health and the parents’ lack of transportation. Three days after the report

was made, Mother and Father arrived at the hospital, completed the discharge, and took the

twins home.

               The Department assigned Scott Rector to investigate the matter, and on June 14

and July 3, 2019, Rector met with Mother and Father at their home in Williamson County.

Rector testified at trial that during the June 14 visit, he observed that the home was cluttered

and that the older children, C. and Z., were “slightly soiled” but that he did not have any serious

concerns about the children’s safety. Following the second visit, Rector again concluded that

although the home was “messy,” it did not present a “major safety issue.” At the conclusion of




                                                      2
the July 3 visit, Rector informed Mother and Father that they should clean up the house and that

he would “return to check again at a later time.”

               Rector retuned to the home on July 22, 2019, and according to his testimony

at trial, Rector observed that the home had deteriorated significantly since his July 3 visit.

Specifically, Rector testified that he observed “several bowls of food with mold just thrown

about the place in the living area”; “cockroaches and mouse droppings,” including around the

cribs where the twins were sleeping; “several bags of unidentified substance that looked as it if it

was a tobacco-like substance”; and “several drug paraphernalia pipes.” Rector considered the

home to be a “dangerous living situation at that point.”

               Another Department investigator, Kasey Minney, was called to the home to assist

Rector with the investigation. When she arrived, Minney took photos of the home, which were

later admitted into evidence at trial. In addition, Minney testified at trial about her observations

and experiences at the home that day, including a conversation she had with Mother’s oldest

child, C. According to Minney, four-year-old C. approached her outside the home and told her

that “Mommy wasn’t feeling good” and that “[Mother] was using cans and he wished she

would stop because it makes her sick.” A short time later, Minney was in the kitchen when she

overheard an argument occurring in the bedroom between Mother and her mother (the children’s

maternal grandmother) in which the grandmother told Mother, “You need to put that away. You

are cutting off your own food. They are not stupid. They know what is going on.” Minney then

heard what sounded like the release of air coming from the bedroom. Minney entered the

bedroom and observed Mother attempting to “hide something underneath the blanket next to

her.” Rector testified that Minney reported this activity to him and that the activity was consistent

with statements by family members that Mother was regularly abusing inhalants (also referred to

                                                    3
by the parties as “huffing canned air”). Family members also reported that Father was abusing

cough syrup, marijuana, and methamphetamines.

               That same day, the Department requested an order for protection of the children in

an emergency, supported by Rector’s affidavit. The trial court signed the order, and the children

were removed from the parents’ home and placed in foster care. Immediately following their

removal, the children were taken to an emergency room for a medical assessment, where it was

discovered that all of them had lice and two of them had scabies.

               On July 23, 2019, the Department filed its original petition seeking termination of

parental rights and conservatorship of the children. The Department’s case proceeded to a bench

trial on May 18, 2020, and after reconvening, concluded on June 3, 2020. The Department’s

witnesses included investigators Rector and Minney; the Department caseworker, Lakin Morris;

Mother; and Father. At the conclusion of the trial, the trial court found that Mother and Father

had each engaged in conduct constituting grounds for termination under Texas Family Code

Section 161.001(b)(1)(D), (E), (O), and (P) and that termination was in the best interest of the

children. This appeal followed.


                                  STANDARD OF REVIEW

               “While parental rights are of constitutional magnitude, they are not absolute.”

In re C.H., 89 S.W.3d 17, 23 (Tex. 2002). To terminate the parent-child relationship, the party

seeking termination must prove by clear and convincing evidence that (1) the parent has engaged

in conduct set out as statutory grounds for termination and (2) termination is in the children’s

best interest. Tex. Fam. Code § 161.001(b)(1), (2); see In re C.H., 89 S.W.3d at 23. Clear and

convincing evidence is “the measure or degree of proof that will produce in the mind of the trier


                                                4
of fact a firm belief or conviction as to the truth of the allegations sought to be established.”

Tex. Fam. Code § 101.007. “This heightened proof standard carries the weight and gravity due

process requires to protect the fundamental rights at stake.” In re A.C., 560 S.W.3d 624, 626

(Tex. 2018).

               In reviewing the sufficiency of the evidence in parental-termination cases, we

apply a standard of review on appeal that reflects this heightened standard of proof, In re J.F.C.,

96 S.W.3d 256, 264 (Tex. 2002), focusing on whether the evidence is such that a reasonable

factfinder could form a firm belief or conviction, In re C.H., 89 S.W.3d at 26 (“A standard [of

review] that focuses on whether a reasonable jury could form a firm conviction or belief retains

the deference an appellate court must have for the factfinder’s role.”). In this context, “[t]he

distinction between legal and factual sufficiency lies in the extent to which disputed evidence

contrary to a finding may be considered.” In re A.C., 560 S.W.3d at 630. In conducting a

legal-sufficiency review, a reviewing court “cannot ignore undisputed evidence contrary to the

finding,” but must otherwise look at the evidence in the light most favorable to the judgment,

which means the court must “assume the factfinder resolved disputed facts in favor of the

finding.” Id. at 630-31; In re J.F.C., 96 S.W.3d at 266. “A corollary to this requirement is that

a court should disregard all evidence that a reasonable factfinder could have disbelieved or

found to have been incredible.” In re J.F.C., 96 S.W.3d at 266. Evidence is legally sufficient if,

viewing all the evidence in the light most favorable to the finding and considering undisputed

contrary evidence, a reasonable factfinder could have formed a firm belief or conviction that the

finding was true. In re A.C., 560 S.W.3d at 631; In re J.F.C., 96 S.W.3d at 266.

               A factual-sufficiency review, in contrast, requires “weighing disputed evidence

contrary to the finding against all the evidence favoring the finding.” In re A.C., 560 S.W.3d

                                                5
at 631. “In a factual-sufficiency review, the appellate court must consider whether disputed

evidence is such that a reasonable factfinder could not have resolved it in favor of the finding.”

Id. “Evidence is factually insufficient if, in light of the entire record, the disputed evidence a

reasonable factfinder could not have credited in favor of a finding is so significant that the

factfinder could not have formed a firm belief or conviction that the finding was true.” Id.


                                           ANALYSIS

Father’s Appeal

               In five issues on appeal, Father challenges the legal sufficiency of the evidence

supporting the trial court’s findings that he engaged in conduct justifying termination under

subsections (D), (E), (O), and (P) and the factual sufficiency of the evidence supporting the

finding that termination of his parental rights is in the children’s best interest. We will begin our

review by determining whether the evidence is legally sufficient to support the trial court’s

endangerment findings—that is, whether termination is warranted under subsections (D) and (E).

See In re N.G., 577 S.W.3d 230, 237 (Tex. 2019) (per curiam) (concluding that due process

requires appellate courts to review challenged subsections (D) and (E) findings because findings

under either of these subsections could be used in future proceedings to terminate parent’s rights

to other children under subsection (M)).


Statutory-predicate findings

               The trial court may order termination of the parent-child relationship under

subsection (D) if clear and convincing evidence establishes that the parent has “knowingly

placed or knowingly allowed the children to remain in conditions or surroundings which

endanger the physical or emotional well-being of the child,” Tex. Fam. Code § 161.001(b)(1)(D),

                                                 6
and under subsection (E) if the evidence establishes that the parent “engaged in conduct or

knowingly placed the child with persons who engaged in conduct which endangers the physical

or emotional well-being of the child,” id. § 161.001(b)(1)(E). Both subsections require proof of

“endangerment,” which in this context means exposing a child to loss or injury or jeopardizing a

child’s emotional or physical well-being. See Texas Dep’t of Human Servs. v. Boyd, 727 S.W.2d

531 (Tex. 1987); A.C. v. Texas Dep’t of Fam. & Protectives Servs., 577 S.W.3d 689, 698-99

(Tex. App.—Austin 2019, pet. denied). A showing of endangerment requires “more than a

threat of metaphysical injury or the possible ill effects of a less-than-ideal family environment,”

but it does not require the Department to show that the conduct was directed at the child or that

the child suffered an actual injury. In re E.N.C., 384 S.W.3d 796, 803 (Tex. 2012). Moreover,

endangerment does not have to be established as an independent proposition but may instead

be inferred from the parental misconduct. A.C., 577 S.W.3d at 699 (citing Boyd, 727 S.W.2d

at 533).

               The focus under subsection (D) is on the child’s environment—which includes

the child’s living conditions and the environment produced by the conduct of the parents or

others in the home—and whether the environment itself endangers the child’s physical or

emotional well-being. V.P. v. Texas Dep’t of Fam. & Protective Servs., No. 03-19-00531-CV,

2020 WL 544797, at *4 (Tex. App.—Austin Feb. 4, 2020, no pet.) (mem. op.) (citing In re M.C.,

352 S.W.3d 563, 566 (Tex. App.—Dallas 2011, no pet.)). Inappropriate, abusive, or unlawful

conduct by persons who live in the child’s home is part of the “conditions or surroundings” of

the child’s home under subsection (D). V.P., 2020 WL 544797, at *4. In addition, unsanitary

conditions may qualify as an environment that endangers the physical or emotional well-being of

a child. In re A.T., 406 S.W.3d 365, 371 (Tex. App.—Dallas 2013, pet. denied).

                                                7
               Here, the trial court was presented with evidence showing that the family was

living in unsafe and unsanitary conditions.        In their testimonies, both Rector and Minney

described—and the photo exhibits depicted—clutter and debris piled to the ceilings and, in some

areas, completely blocking entry to the room. The sleeping space for the children was filled with

debris and toys; openly rotting food and roaches were seen throughout the house, including in the

refrigerator and in the children’s playpen; and “a really bad smell” permeated the entire house.

Minney testified that there were dog pads with feces on them in one area of the house and that

feces was visibly “hanging off of the sink and some on the floor.” When questioned at trial about

the condition of the home, the parents did not deny that the photos accurately depicted the

condition of the home when the Department removed the children, but Mother disputed the

Department’s characterization of her home as an unsafe or unsanitary environment for her children.

               At trial, Mother and Father testified that since the children’s removal, they have

cleaned up the home and yard, made minor repairs, and had the home treated by an exterminator.

However, the Department caseworker, Lakin Morris, testified that she contacted Mother and

Father about viewing the home and that the parents failed to give her access until a few weeks

before trial. During this visit, the caseworker was able to view the upstairs portion of the home,

which she acknowledged had been cleaned, but the parents denied her access to the downstairs

portion of the home and told her that this area was “for storage” and that they were living

exclusively in the upstairs portion of the home.

               Subsection (E) focuses on the parent’s conduct—including acts, omissions, or

failures to act— and whether the parent engaged in a voluntary, deliberate, and conscious course

of conduct that endangered the child’s physical or emotional well-being. V.P., 2020 WL 544797,

at *4 (citing In re M.D.M., 579 S.W.3d 744, 764 (Tex. App.—Houston [1st Dist.] 2019, no

                                                   8
pet.)). In addition, in considering whether a parent’s conduct amounts to endangerment under

subsection (E), the factfinder may consider conduct that occurred both before and after the

Department removed the children from the parent’s custody. In re S.R., 452 S.W.3d 351, 360

(Tex. App.—Houston [14th Dist.] 2014, pet. denied). Because it exposes the child to the

possibility that the parent may be impaired or imprisoned, it is well established that drug use may

support termination under subsection (E). In re J.O.A., 283 S.W.3d 336, 345 (Tex. 2009); A.C.,

577 S.W.3d at 699; In re M.C., 482 S.W.3d 675, 685 (Tex. App.—Texarkana 2016, pet. denied).

               In this case, both parents admitted to using drugs, including methamphetamines,

although they denied ever using drugs in the presence of their children. Mother also admitted to

abusing inhalants, and Father testified that although he was aware that Mother abused inhalants,

he did not think it was a problem because “[s]he really doesn’t do it in the home” and “keeps it to

herself when she does do it.” Moreover, Father told the trial court that his drug use worsened

after the children were removed, when he knew he was at risk of losing his parental rights.

Father testified that during this time he used methamphetamine and that he was hospitalized for

approximately three weeks due to an overdose of ketamine, a tranquilizer. Finally, the trial court

heard evidence that following the children’s removal, Mother failed to appear for seven random

drug tests and tested positive once for ecstasy and twice for marijuana and methamphetamine.

Similarly, Father failed to appear for eight drug tests and tested positive for drugs three times,

including for methamphetamine. At the time of trial, both parents claimed to be sober and

willing to seek drug treatment.

               After considering all the evidence in the light most favorable to the findings,

along with any undisputed evidence contrary to the finding, we conclude that a reasonable

factfinder could have formed a firm belief or conviction that Father knowingly placed or

                                                9
knowingly allowed the children to remain in conditions or surroundings which endangered

their physical or emotional well-being. See Tex. Fam. Code § 161.001(b)(1)(D); In re A.C.,

560 S.W.3d at 631. Similarly, a reasonable factfinder could have formed a firm belief or

conviction that Father engaged in conduct which endangered his children’s physical or emotional

well-being. See Tex. Fam. Code § 161.001(b)(1)(E). Father’s first and second issues on appeal

are overruled.

                 Because we have determined that legally sufficient evidence supports the trial

court’s termination order under subsection (D) and (E), we need not address Father’s third and

fourth issues on appeal, in which he argues that the evidence is legally insufficient to support the

trial court’s findings that termination is warranted under subsections (O) and (P). See In re N.G.,

577 S.W.3d at 232 (explaining that appellate court may affirm termination judgment by

upholding one termination ground under section 161.001(b)(1)); see also Tex. R. App. P. 47.1.


Best-interest Finding

                 Next, we consider Father’s argument that the evidence is factually insufficient

to support the trial court’s best-interest finding. See Tex. Fam. Code § 161.001(b)(2). A

determination of whether termination is in the best interest of a child is “child-centered and

focuses on the child’s well-being, safety, and development.” A.C., 560 S.W.3d at 631. A strong

presumption exists that a child’s best interests are served by maintaining the parent-child

relationship. In re A.M., 495 S.W.3d 573, 580 (Tex. App.—Houston [1st Dist.] 2016, pet.

denied). To determine whether termination is in a child’s best interest we consider the non-

exhaustive factors set out in Holley v. Adams, 544 S.W.2d 367, 371-72 (Tex. 1976), including:

(1) the children’s wishes; (2) the children’s present and future emotional and physical needs;


                                                10
(3) any emotional and physical danger to the children, now and in the future; (4) the parenting

abilities of the person seeking custody; (5) the programs available to assist these individuals in

promoting the best interest of the children; (6) the plans for the children by the individual or

agency seeking custody; (7) the stability of the proposed home or proposed placement; (8) the

parent’s acts or omissions that may indicate that the existing parent-child relationship is not

appropriate; and (9) any excuse for the parent’s acts or omissions. The Department is not

required to prove all of these factors, and the absence of evidence of some of these factors does

not preclude a finding that termination is in the children’s best interest, “particularly if the

evidence were undisputed that the parental relationship endangered the safety of the child[ren].”

C.H., 89 S.W.3d at 27.

               In addition to the evidence concerning the condition of the home and the parents’

drug use, as previously discussed, the trial court also heard evidence about Father’s failure to

fully comply with his court-ordered service plan, which required him to take parenting classes,

obtain cognitive behavior therapy, receive individual treatment for depression and anxiety, and

participate in couple’s counseling and family therapy. When asked at trial about his progress in

meeting these requirements, Father acknowledged that he had not completed his parenting

classes or his individual therapy and that consequently he had not begun any couple’s counseling

or family therapy.    Father explained to the trial court that he was unable to complete his

parenting classes because the class times conflicted with his group therapy and because he had a

difficult time rescheduling due to COVID restrictions, although the caseworker testified that the

classes were available virtually. Father’s service plan also allowed him to have supervised visits

with his children, and the evidence shows that Father initially regularly attended these visits with



                                                11
Mother, but that when visitation was conducted virtually due to COVID restrictions, beginning

in March 2020, Father missed four visits.

               The trial court also heard about Father’s plans for the children should they be

returned to his care. Father is not currently employed but, instead, receives social security

disability income and earns some extra income helping his father in his piano-refurbishing

business. According to Father, he receives disability income because he has been diagnosed with

post-traumatic stress disorder and bipolar disorder. Father explained to the trial court that, in his

opinion, the living areas of the home that he shares with Mother are clean and provide enough

room for the children and that the yard and patio now provide a safe place for the children to

play. He also explained that he and Mother would both be available to take care of the children

at home, that the local elementary school is only fifteen minutes from his house, and that he and

Mother recently purchased a reliable vehicle for the family. Finally, Father testified that he is

now sober, taking his prescribed medication, engaging in cognitive behavioral therapy, and

receiving intensive outpatient drug treatment and that he plans to continue with these programs.

               Finally, the trial court heard testimony about the children’s physical and

emotional improvement while in foster care. The trial court heard evidence that when the twins

were first removed from their parents’ care, A. was exhibiting weakness in his legs and that since

removal, both the twins have been receiving occupational therapy. In addition, the trial court

heard that Z. and A. were in speech therapy, that C. was in play therapy, and that all the children

were doing well and making progress in their respective therapies. The children’s foster mother

testified that the twins were learning to crawl, that Z. was more talkative than when she first

arrived at their home, and that C. has become more affectionate. The foster mother explained

that she and her husband have recently added another bedroom and bathroom to their home

                                                 12
and that they hoped to adopt all four children. The caseworker testified that based on her

observations, the children appear to be happy and have bonded with their foster parents and that

it was in the children’s best interest to terminate Father’s and Mother’s parental rights.

               Having considered the entire record and weighing disputed evidence contrary to

the trial court’s finding against all evidence favoring the finding, we conclude that the trial court

reasonably could have formed a firm belief or conviction that termination of Father’s parental

rights was in the children’s best interest. See Tex. Fam. Code § 161.001(b)(2); In re A.C.,

560 S.W.3d at 631. Because the evidence is factually sufficient to support the trial court’s best-

interest finding, we overrule Father’s fifth issue on appeal.


Mother’s Appeal

               Having overruled Father’s issues on appeal, we turn to Mother’s appeal. As

previously discussed, Mother’s court-appointed attorney has filed an Anders brief, concluding

that the appeal is frivolous. See Anders, 386 U.S. at 744; In re P.M., 520 S.W.3d 24, 27 (Tex.

2016) (per curiam) (approving use of Anders procedure in appeal from termination of parental

rights). The brief meets the requirements of Anders by presenting a professional evaluation of

the record and demonstrating why there are no arguable grounds to be advanced. See 386 U.S.

at 744; Taylor v. Texas Dep’t of Protective & Reg. Servs., 160 S.W.3d 641, 646-47 (Tex. App.—

Austin 2005, pet. denied). Mother’s counsel has certified to this Court that he has provided

Mother with a copy of the Anders brief and advised her of her right to examine the appellate

record and to file a pro se brief. To date, Mother has not filed a pro se brief. After conducting

an independent review of the record, including the Anders brief submitted on Mother’s behalf,

we agree with counsel’s conclusion that the appeal is frivolous and without merit.


                                                 13
                                         CONCLUSION

               We affirm the trial court’s final order of termination.        Counsel’s motion to

withdraw is denied.2



                                              __________________________________________
                                              Chari L. Kelly, Justice

Before Chief Justice Rose, Justices Baker and Kelly

Affirmed

Filed: December 17, 2020




       2
            The Texas Supreme Court has held that the right to counsel in suits seeking the
termination of parental rights extends to “all proceedings in [the Texas Supreme Court],
including the filing of a petition for review.” In re P.M., 520 S.W.3d 24, 27 (Tex. 2016) (per
curiam). Accordingly, counsel’s obligation to R.V. has not yet been discharged. See id. If R.V.,
after consulting with counsel, desires to file a petition for review, counsel should timely file with
the Texas Supreme Court “a petition for review that satisfies the standards for an Anders brief.”
See id. at 27-28.
                                                 14